DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2020 has been entered.
 
Priority
Acknowledgement is made to Applicant’s claim to priority to National stage Application No. PCT/CN2016/111814 filed December 23, 2016 and to foreign Application No. CN201510993225.6 filed December 24, 2015. 

Status of Claims
This Office Action is responsive to the amendment filed on August 31, 2020. As directed by the amendment: claims 1, 5, 10-11, 16, and 20 have been amended; and claims 2-3 and 17-18 have been cancelled. Thus, claims 1, 5-16 and 20 are presently pending in this application. 
Claims 3 and 18 were previously rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Applicant’s cancelling of claims 3 and 18 render moot the previous rejection under 35 U.S.C. 112(a). Claims 1, 3, 11, 16, and 18, and claims 2, 5-15, 17, and 20 by dependency, were previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendments to claims 1, 11, and 19, and cancelling of claims 3 and 18 obviate the previous rejections under 35 U.S.C. 112(b). Claims 1-2, 5, 8, 14-17, and 20 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll et al. (U.S. Pub. No. 2011/0162654). New grounds of rejection are shown below. Claims 1 was previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho (U.S. Pub. No. 2015/0157824). Claims 6-7 and 9-13 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Ho (U.S. Pub. No, 2015/0157824).

Claim Objections
Claim 1, 5-6, 10, 16, and 20 are objected to because of the following informalities:  
Claim 1 recites “a partial area”, ln 12-13 should read --a particular area--;  
Claim 1 recites “in a response to pressing against the face of the patient, the high point of the internal extension portion is pressed against the support portion”, ln 20-21 should read – wherein the high point of the internal extension portion is configured to is pressed against the support portion in a response to pressing the cushion against the face of the patient--;
Claim 1 recites “in the response to pressing against the face of the patient, the first internal extension portion forms at least a portion of a closed air bag, while the first internal extension portion is tightly in contact with and seals the face of the patient to form a sealing area;”, ln 22-24 should read -- wherein the first internal extension portion is configured to form at least a portion of a closed air bag, while the first internal extension portion is tightly in contact with and seals the face of the patient to form a sealing area in the response to pressing the cushion against the face of the patient;--;
Claim 1 recites “in the response to pressing against the face of the patient, the second internal extension portion warps toward the face of the patient”, ln 25-26 should read –wherein the second internal extension portion is configured to warp toward the face of the patient in the response to pressing the cushion against the face of the patient--;
Claim 5 recites “and in the response to pressing against the face of the patient, the face contact portion is pressed against the contact support portion.”, ln 8-9 should read -- the face contact portion is configured to press against the contact support portion in the response to pressing the cushion against the face of the patient.--;
Claim 6 recites “inclines towards the exterior of the cushion”, ln 2-3 should read --inclines away from the patient cavity of the cushion--;
Claim 10 recites “wherein in the response to pressing against the face of the patient, the second contact portion is overlaid on the first contact support portion.”, ln 1-3 should read --wherein the second contact portion is configured to be overlaid on the first contact support portion in the response to pressing the cushion against the face of the patient.--;
Claim 16 recites “a partial area”, ln 13-14 should read --a particular area--;
Claim 16 recites “in a response to pressing against the face of the patient, the high point of the internal extension portion is pressed against the support portion”, ln 21-22 should read -- the high point of the internal extension portion is configured to is pressed against the support portion in a response to pressing the cushion against the face of the patient--;
Claim 16 recites “in the response to pressing against the face of the patient, the first internal extension portion forms at least a portion of a closed air bag, while the first internal extension portion is tightly in contact with and seals the face of the patient to form a sealing area;”, ln 23-25 should read --the first internal extension portion is configured to form at least a portion of a closed air bag, while the first internal extension portion is tightly in contact with and seals the face of the patient to form a sealing area in the response to pressing the cushion against the face of the patient--;
Claim 16 recites “in the response to pressing against the face of the patient, the second internal extension portion warps toward the face of the patient”, ln 26-27 should read --, the second internal extension portion is configured to warp toward the face of the patient in the response to pressing the cushion against the face of the patient--;
Claim 20 recites “and in the response to pressing against the face of the patient, the face contact portion is pressed against the contact support portion.”, ln 8-9 should read -- the face contact portion is configured to press against the contact support portion in the response to pressing the cushion against the face of the patient.--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16, and claims 5-15 and 20 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the external extension portion extends from the support portion to an exterior of the cushion and the internal extension portion extends from an outer circumference of the external extension portion to an interior of the cushion in a particular area”, ln 10-13, it is unclear the direction “exterior of the cushion” and “interior of the cushion” is unclear.  Specifically, the external extension portion is an element of the cushion and forms a portion of the exterior of the cushion, how then can the external extension portion extend in a direction exterior to itself. Similar rational is applied to the internal extension portion extending in an interior of the cushion direction. The internal extension portion is an element of the cushion and forms a portion of the interior of the cushion,  how then can the internal extension portion extend in a direction interior to itself.  Put another way, the directions the external extension portion and the internal extension portion extend are based on the interior and exterior of the cushion but the cushion comprises the external extension portion and the internal extension portion. It is unclear how the external extension portion and the internal extension portion extend in a direction that is define by themselves. For the purpose of this Office Action “the external extension portion extends from the support portion to an exterior of the cushion and the internal extension portion extends from an outer circumference of the external extension portion to an interior of the cushion in a particular area” is interpreted as: --the external extension portion extends from the support portion to away from a patient 
Similar rational is applied to independent claim 16. 

Allowable Subject Matter
Claims 1 and 16, and dependent claims 5-15 and 20, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: Prior art of record Carroll et al. (U.S. Pub. No. 2011/0162654; hereinafter: “Carroll”) discloses a breathing mask structure comprising a frame (40; Fig. 1-6), wherein a main body (A, Fig. A annotated below) of the frame has an air supply opening (B. Fig. A annotated below) for connecting to a bend tube (60; Fig. 1-6; ¶¶ 0111, 0457) and, a cushion (23; Fig. 4-7; ¶ 0200) connected to the frame through a connection portion (A, Fig. B annotated below); wherein the cushion comprises a face contact portion (22; Fig. 89-1, 89-2; and B, C Fig B annotated below) for getting in contact with the face of a patient (¶¶ 0147-0151), wherein the face contact portion is formed by a membrane (B, C Fig B annotated below; Fig. 89-1, 89-2); and, a support portion (D, Fig. B annotated below) connected between the connection portion and the face contact portion (Fig. 89-1, 89-2), wherein the face contact portion has an external extension portion (B, Fig. B annotated below) and an internal extension portion (C, Fig. B annotated below), the external extension portion extends away from a patient cavity formed by the support portion of the cushion (Examiner notes: Carroll discloses the external extension portion extending from the support portion and away from the patient cavity in the direction of line E (Fig. B annotated below) that extends both out and up from outer wall 30 (Fig. 89-1, 89-2) of the support portion.) and the internal extension portion extends from an outer circumference of the external extension portion towards the patient cavity in a particular .

    PNG
    media_image1.png
    498
    592
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 1 of Carrol.

    PNG
    media_image2.png
    590
    403
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 89-1 of Carrol.

Carrol does not disclose the breathing mask structure wherein the first internal extension portion is configured to form at least a portion of a closed air bag, while the first internal extension portion is tightly in contact with and seals the face of the patient to form a sealing area in the response to pressing the cushion against the face of the patient and wherein the second internal extension portion is configured to warp toward the face of the patient in the response to pressing the cushion against the face of the patient, as recited in the interpretation of independent claims 1 and 16. 

Allowable Subject Matter
The Examiner notes that no art rejection has been made for independent claims 1 and 16 at this time as the prior art of record fails to disclose the claims as written. The Examiner retains the right to reinstate the art rejection made in the previous Office Action or make a new art based rejection on these claims once the 112 rejection(s) have been resolved by the Applicant.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELLIOT S RUDDIE/Examiner, Art Unit 3785